Name: Regulation (EEC) No 2556/70 of the Council of 15 December 1970 amending Regulation No 142/67/EEC as regards the advance fixing of refunds on oil seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 Official Journal of the European Communities 869 No L 275/8 Official Journal of the European Communities 19.12.70 REGULATION (EEC) No 2556/70 OF THE COUNCIL of 15 December 1970 amending Regulation No 142/67/EEC as regards the advance fixing of refunds on oil seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community ; Article 1 The following shall be substituted for Article 4 (2 ) and (3 ) of Regulation No 142/67/EEC :Having regard to Council Regulation No136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/70,2 and in particular Article 28 (2) thereof: '2 . However, if the party concerned so requests when applying for the certificate, the refund applicable on the day on which the application for the advance fixing certificate referred to in Article 4a is lodged, adjusted on the basis of the target price valid on the day of exportation, shall be applied to exports effected during the period of validity of the certificate .' Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; Article 2 The following Article 4a shall be added to Regulation No 142/67/EEC : 'Article 4a Whereas Article 4 of Council Regulation No 142/67/EEC4 of 21 June 1967 on export refunds on colza , rape and sunflower seeds, as last amended by Regulation (EEC) No 845/68 , 15 provides for the possibility of the export refund on seeds being fixed in advance ; whereas , in the interests of sound administration, advance fixing certificates should be introduced, coupled with the lodging of a deposit guaranteeing that exportation will be effected during the period of validity of the certificate ; whereas, for the same reason, exports benefiting from the advance fixing arrangements must be effected during the period of validity of the certificate ; 1 . Exports from the Community of products benefiting from the advance fixing arrangements provided for in Article 4 (2) of this Regulation shall be conditional on the submission of an advance fixing certificate issued by Member States to any applicant irrespective of the place of his establishment in the Community. 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 275, 19.12.1970, p. 5 . The certificates shall be valid throughout the Community . 2 . The issue of an advance fixing certificate shall be conditional on the lodging of a deposit guaranteeing that exportation will be effected 3 OJ No 197, 29.10.1966, p. 3393/66. 4 OJ No 125, 26.6.1967, p. 2461/67. 5 OJ No L 152, 1.7.1968, p . 6. 870 Official Journal of the European Communities Article 3during the period of validity of the certificate ; this deposit shall be forfeited in whole or in part if the transaction is not effected, or is only partially effected, within that period.' This Regulation shall enter into force on 1 January 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1970 . For the Council The President , J. ERTL